Citation Nr: 0210950	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  98-03 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for laryngitis and 
gastroesophageal reflux disease (GERD), claimed as a 
throat/larynx problem.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

The veteran had active service from October 1950 to September 
1952.  

The RO received the veteran's initial claims for service 
connection in May 1997.  In a September 1997 rating decision, 
the RO denied the claims.  The veteran appealed the September 
1997 rating decision, and in a December 1999 decision, the 
Board  denied the claims.  [The Board observes in passing 
that in addition to denying the issues listed above, its 
December 1999 decision denied two other issues then on 
appeal.  The Board's December 1999 decision as to all issues 
included therein is final.  See 38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2001).]  

In October 2001, following receipt of additional evidence, 
the RO denied the veteran's attempt to reopen the claims 
listed above.  The RO then mistakenly issued a supplemental 
statement of the case (SSOC) on these issues, although there 
was no pending appeal.  The RO noted this error in the claims 
file; however, in February 2002, following receipt of 
additional evidence, the RO again erroneously issued another 
SSOC.  In June 2002, the veteran's accredited representative 
submitted a VA Form 646 to the RO, in essence indicating 
disagreement with the RO's decision.  This form constitutes a 
Notice of Disagreement (NOD) as to the RO's recent denials of 
the veteran's claims.  See 38 C.F.R. §§ 20.201, 20.301-20.303 
(2001).  The veteran's VA claims file then was sent to the 
Board.
   
REMAND

The procedural history of this case has been set forth in the 
Introduction above.

In essence, the Board believes that the current posture of 
this case is as follows: the RO denied the veteran's attempt 
to reopen his claims as to the issues listed on the first 
page of this decision, and the veteran through his 
representative file a NOD with respect to the RO's denial.  A 
statement of the case (SOC) has been not issued by the RO 
with respect to the issues for which the June 2002 NOD was 
filed.  

Thus, the veteran's claims of entitlement to service 
connection have not been perfected for appellate review and 
must be remanded to the RO.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999); see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a NOD 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA].  See also 
38 C.F.R. § 19.29 (2001).  This case must be remanded so that 
the RO may issue a Statement of the Case as to these issues.  

The Board additionally observes that although the veteran 
requested a hearing before a Member of the Board, and a 
hearing was scheduled in Washington, D.C., the veteran later 
requested a hearing before a Member of the Board to be 
conducted at the RO.  

The Board also notes that in an October 2001 statement, the 
veteran requested that his representative be changed to his 
local county service officer rather than the American Legion.  
The matter of representation thus is unclear.  The veteran 
should be contacted in this regard.

Accordingly, this case is remanded for the following actions:

1.  The RO should issue an SOC regarding the issues of 
entitlement
to service connection for a bilateral knee disorder and 
for laryngitis
and GERD.  The veteran should be afforded appropriate 
notice of the decision and of his right to appeal.

2.  If the veteran's claims remain denied, the RO should 
contact the 
veteran in order to determine who he wishes to represent 
him and
to schedule him for a hearing before a Member of the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




